Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MICHAEL LEW Reg. No. 71,075 on 09/02/2021.

The application has been amended as follows: 

Pending claims have been amended as follows:

1. 	(Currently Amended) 	A method for wireless communications by a user equipment (UE), comprising:
receiving a single physical downlink control channel (PDCCH) message at an aggregation level (AL), wherein the AL comprises a union of control channel elements (CCEs) in a plurality of search spaces within a control resource set (CORESET) in which the single PDCCH message can be carried; 
receiving radio resource control (RRC) signaling of a parameter indicating a value of the AL;
determining, based on the indicated value of the AL and a predetermined rule, which of the plurality of search spaces within the CORESET to combine to determine the union of CCEs; and
decoding the single PDCCH message at the AL.

11.-12. 	(Cancelled)

13. 	(Currently Amended) 	The method of claim   1, wherein decoding the PDCCH message at the AL comprises decoding a single decoding candidate associated with the AL.

14. 	(Currently Amended) 	A method for wireless communications by a network entity, comprising:
generating a single physical downlink control channel (PDCCH) message for transmission at  an aggregation level (AL), wherein the AL comprises a union of control channel elements (CCEs) in a plurality of search spaces within a control resource set (CORESET) in which the single PDCCH message can be carried; 
transmitting to a user equipment (UE), via radio resource control (RRC) signaling, a parameter indicating a value of the AL;
determining, based on the indicated value and a predetermined rule, which of the one or more search spaces within the CORESET to combine to determine the union of CCEs; and
transmitting the single PDCCH message to the UE  at the AL.

26.-27. 	(Cancelled)

29. 	(Currently Amended) 	An apparatus for wireless communications by a user equipment (UE), comprising:
means for receiving a single physical downlink control channel (PDCCH) message at an aggregation level (AL), wherein the AL comprises a union of control channel elements (CCEs) in a plurality of search spaces within a control resource set (CORESET) in which the single PDCCH message can be carried; 
means for receiving radio resource control (RRC) signaling of a parameter indicating a value of the AL;
means for determining, based on the indicated value of the AL and a predetermined rule, which of the plurality of search spaces within the CORESET to combine to determine the union of CCEs; and
means for decoding the single PDCCH message at the AL.

30. 	(Currently Amended) 	An apparatus for wireless communications by a network entity, comprising: 

means for transmitting to a user equipment (UE), via radio resource control (RRC) signaling, a parameter indicating a value of the AL;
means for determining, based on the indicated value and a predetermined rule, which of the one or more search spaces within the CORESET to combine to determine the union of CCEs; and
means for transmitting the single PDCCH message to  the UE  at the AL.

Allowable Subject Matter
Claims 1-10, 13-25, and 28-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for aggregation level (AL) design for physical downlink control channel (PDCCH) transmissions. 

The prior art of record (in particular Taherzadeh et al. (US 20200021419), Kim et al. (US 20200351838), Tiirola et al. (US 20190150073), and Papasakellariou (US 20180227156)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving a single physical downlink control channel (PDCCH) message at an aggregation level (AL), wherein the AL comprises a union of control channel elements (CCEs) in a plurality of search spaces within a control resource set (CORESET) in which the single PDCCH message can be carried; receiving radio resource control (RRC) signaling of a parameter indicating a value of the AL; determining, based on the indicated value of the AL and a predetermined rule, which of the plurality of search spaces within the CORESET to combine to determine the union of CCEs; and decoding the single PDCCH message at the AL. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record. The same reasoning applies to independent claims 14, 29, and 30 mutatis mutandis.  Accordingly, claims 1-10, 13-25, and 28-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413